 

Exhibit 10.10

 

EXECUTION COPY

Dated as of April 7, 2015

 

UBS AG, London Branch

Structured Funding

1285 Avenue of the Americas
New York, NY 10019

 

Ladies and Gentlemen:

 

Reference is hereby made to the Indenture dated as of April 7, 2015 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the Indenture) between BDCA Helvetica Funding, Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(the Issuer), and U.S. Bank National Association, as trustee, whereby the Issuer
(i) proposes to issue and sell U.S.$300,000,000 Class A Notes due 2025 (the
Notes) and (ii) intends to use the proceeds of the Notes to invest in a
portfolio of U.S. Dollar denominated Loans. Capitalized terms used but not
defined herein have the respective meanings given to such terms in the
Indenture.

 

The Issuer hereby irrevocably appoints UBS AG (UBS) as Liquidation Agent under
and for purposes of the Indenture and, to the extent applicable, the other
Transaction Documents, and UBS hereby accepts such appointment.

 

This letter agreement and the aforementioned appointment shall terminate upon
the earlier of (a) the termination date specified by UBS in a notice to the
Issuer and the Trustee that UBS has elected to terminate its appointment as
Liquidation Agent with effect as of such termination date and (b) the
satisfaction and discharge of the Indenture in accordance with Section 4.1
thereof.

 

The Issuer and the Sole Shareholder, jointly and severally, agree that they
shall indemnify UBS and its directors, officers, employees and agents for, and
to hold them harmless against, any loss, liability or expense (including
reasonable and documented attorney's fees and expenses) arising out of or in
connection with the acceptance by UBS of this appointment, the exercise by UBS
of its rights, or performance by UBS of its duties as Liquidation Agent,
including the costs and expenses of defending themselves (including reasonable
and documented attorney’s fees and costs) against any claim or liability in
connection with the exercise or performance of any rights or duties of the
Liquidation Agent under any Transaction Document; provided that no damages
claimed hereunder by UBS are the result of acts or omissions constituting bad
faith, gross negligence, willful misconduct, fraud or material breach of its
obligations hereunder or under the other Transaction Documents. The obligations
of the Issuer under this letter agreement are limited recourse obligations of
the Issuer payable solely from the Collateral in accordance with the Indenture,
and following the realization of the Collateral in accordance with the Indenture
and the application of such amounts in accordance with the terms of the
Indenture, all claims of the Liquidation Agent shall be extinguished and shall
not thereafter revive.

 

The Liquidation Agent may be removed for cause, on the thirtieth (30th) day
after the date on which the Issuer delivers written notice, setting forth the
cause of such removal, to the Liquidation Agent. For purposes of determining
“cause” with respect to removal of the Liquidation Agent, such term shall mean
the occurrence of any of the following events:

 

Page 1

 

 

(i)The Liquidation Agent breaches any provision of this Agreement or any other
Transaction Document to which it is a party, which violation or breach (1) has a
material adverse effect on the Holders of any Class A Notes and (2) if capable
of being cured, is not cured within ten (10) days after the date on which
written notice of such breach has been given to the Liquidation Agent by the
Issuer, or, if such violation or breach is not capable of being cured within ten
(10) days but is capable of being cured in a longer period, the Liquidation
Agent fails to cure such violation or breach within the period in which a
reasonably diligent person could cure such violation or breach, but in no event
greater than thirty (30) days;

 

(ii)the filing of a decree or order for relief by a court having jurisdiction
over the Liquidation Agent or any substantial part of its property in an
involuntary case under the Bankruptcy Law or any other applicable bankruptcy,
insolvency or other law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
the Liquidation Agent or for any substantial part of its property, or ordering
the winding up or liquidation of the Liquidation Agent’s affairs, and such
decree or order shall remain unstayed and in effect for a period of thirty (30)
consecutive days;

 

(iii)the commencement by the Liquidation Agent of a voluntary case under the
Bankruptcy Law or any other applicable bankruptcy, insolvency or other law now
or hereafter in effect, or the consent by the Liquidation Agent to the entry of
an order for relief in an involuntary case under any such law;

 

(iv)the consent by the Liquidation Agent to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for the Liquidation Agent or for any substantial part of its
property, or the making by the Liquidation Agent of any general assignment for
the benefit of creditors;

 

(v)the failure by the Liquidation Agent generally to pay its debts as such debts
become due, or the taking of action by the Liquidation Agent in furtherance of
the actions described in the immediately preceding clauses (ii), (iii) or (iv);

 

If any of the events specified in the preceding clauses (i)-(v) shall occur, the
Liquidation Agent shall give prompt written notice thereof to the Issuer and the
Trustee upon becoming aware of the occurrence of such event.

 

If the Liquidation Agent shall resign or be removed, or if a vacancy shall occur
in the office of the Liquidation Agent for any other reason, the Issuer shall
promptly appoint a successor Liquidation Agent. The Issuer shall deliver such
appointment by written instrument, in duplicate, executed by an Authorized
Representative of the Issuer, one copy of which shall be delivered to the
Liquidation Agent, one copy shall be delivered to the successor Liquidation
Agent, and one copy shall be delivered to the Trustee.

 

Page 2

 

 

Every successor Liquidation Agent appointed hereunder shall meet the
requirements of this Agreement and shall execute, acknowledge and deliver to the
Issuer and the incumbent Liquidation Agent an instrument accepting such
appointment. No acceptance of appointment by the successor Liquidation Agent
shall become effective without the prior written consent of each Holder of the
Notes.

 

If the Issuer shall fail to appoint a successor Liquidation Agent and an
instrument of acceptance by a successor Liquidation Agent shall not have been
delivered to the Trustee within thirty (30) days after the giving of notice of
resignation or removal, the Trustee or any Holder, on behalf of itself and all
others similarly situated, may petition any court of competent jurisdiction for
the appointment of a successor Liquidation Agent satisfying the requirements of
this Agreement. It is expressly agreed that the appointment of the Liquidation
Agent hereunder is being made for the benefit not only of the Issuer but also
the Trustee and each Holder and accordingly the Trustee and each Holder shall
constitute a third party beneficiary of this Agreement.

 

If the Issuer seeks to terminate the Liquidation Agent for cause when no such
cause exists, it is agreed and acknowledged by the parties hereto that the
Holders could be irreparably harmed and monetary damages may not provide an
adequate remedy. Accordingly, it is agreed that any Holder may apply for and
shall be entitled to temporary, preliminary and permanent injunctive relief
(without the necessity of posting a bond or other security) in order to prevent
the termination of the Liquidation Agent when no alleged cause event has
occurred. It is understood that any such injunctive remedy shall not be
exclusive or waive any right to other remedies at law or in equity.

 

No amendment, modification or waiver in respect of this letter agreement will be
effective unless in writing (including a writing evidenced by a facsimile or
other electronic transmission) and executed by each of the parties or confirmed
by an exchange of electronic messages on an electronic messaging system. This
letter agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts, each of which will be deemed an
original, and all of which together constitute one and the same instrument.
Delivery of an executed counterpart signature page of this letter agreement by
e-mail (PDF) or facsimile shall be effective as delivery of a manually executed
counterpart of this letter agreement.

 

This letter agreement shall be construed in accordance with, and this letter
agreement and all matters arising out of or relating in any way whatsoever to
this letter agreement (whether in contract, tort or otherwise) shall be governed
by, the law of the State of New York.

 

- signature page follows -

 

Page 3

 

 

If the foregoing correctly sets forth our agreement, please so indicate in the
space provided below for that purpose, whereupon this letter agreement and such
acceptance hereof shall constitute a binding agreement between the Issuer, the
Sole Shareholder and UBS on the date first set forth herein.

 

Very truly yours,       BDCA Helvetica Funding, Ltd.       By: /s/ Robert K.
Grunewald   Name: Robert K. Grunewald   Title: Director  

 

LIQUIDATION AGENT APPOINTMENT LETTER

 

 

 

 

Business Development Corporation of America     By: /s/ Robert K. Grunewald  
Name:  Robert K. Grunewald   Title: President and Chief Investment Officer  

 

LIQUIDATION AGENT APPOINTMENT LETTER

 

 

 

 

Accepted and agreed to as of the date set forth above:

 

UBS AG, LONDON BRANCH       By: /s/ Trevor Spencer   Name:   Trevor Spencer  
Title: Authorized Signatory         By: /s/ Ben Stewart   Name: Ben Stewart  
Title: Authorized Signatory  

 

LIQUIDATION AGENT APPOINTMENT LETTER

 

 

